Citation Nr: 0821705	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-17 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic left knee 
disorder.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's post-operative right knee 
ligamentous and meniscal injury residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active service from January 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Cleveland, Ohio, Regional Office (RO) which established 
service connection for post-operative right knee ligamentous 
and meniscal injury residuals; assigned a noncompensable 
evaluation for that disability; and denied service connection 
for a chronic left knee disorder.  In May 2005, the RO 
increased the initial evaluation for the veteran's right knee 
disorder from noncompensable to 10 percent disabling.  In 
March 2008, the veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
post-operative right knee disability.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as an initial evaluation in 
excess of 10 percent for the veteran's post-operative right 
knee ligamentous and meniscal injury residuals.  The veteran 
is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  
REMAND

The veteran asserts that service connection for a chronic 
left knee disorder is warranted as the claimed disorder was 
precipitated by his service-connected right knee disability.  
He contends further that his service-connected post-operative 
right knee has increased in severity and requires further 
surgery.  

In reviewing the record, the Board observes that it is 
unclear whether the veteran has a chronic left knee disorder.  
The report of an August 2004 VA examination for compensation 
purposes states that the veteran was diagnosed with left knee 
strain.  The examiner concluded that "more likely than not 
[the veteran's] bilateral knee conditions have indeed been 
aggravated by his military service."  The report of a 
November 2007 VA examination for compensation purposes 
relates that the veteran exhibited "normal exam left knee."  
An April 2008 VA orthopedic evaluation conveys that an 
impression of "internal derangement left knee with 
compensatory injury left knee" was advanced.  

The April 2008 VA orthopedic evaluation indicates further 
that the veteran's service-connected right knee disability 
was manifested by giving way of the joint with multiple 
healed abrasions.  The examiner noted that the veteran was 
"not able to afford to have the arthroscopy at this time."  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given 
the apparent conflict in the VA clinical record as to whether 
the veteran has a chronic left knee disorder and the apparent 
increase in severity of his service-connected right knee 
disorder since the November 2007 VA examination for 
compensation purposes, the Board finds that an additional 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.  

The VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007) are 
fully met.  

2.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after November 2007, 
including that provided at the Erie, 
Pennsylvania, VA Medical Center and not 
already of record, be forwarded for 
incorporation into the record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes to 
accurately determine the current nature 
and severity of the veteran's claimed 
chronic left knee disorder and his 
service-connected post-operative right 
knee ligamentous and meniscal injury 
residuals.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should specifically state 
whether the veteran has a chronic left 
knee disorder.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic left knee disorder originated 
during active service; is in any other 
way causally related to active service; 
and/or is etiologically related to and/or 
increased in severity beyond its natural 
progression due to his service-connected 
post-operative right knee ligamentous and 
meniscal injury residuals.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected right knee 
disability with a full description of the 
effect of the disabilities upon his 
ordinary activities.  The examiner should 
fully describe any weakened movement, 
excess fatigability, and incoordination 
present.  Determinations on whether the 
veteran exhibits pain with use of his 
right knee should be noted and described.  
If feasible, the determinations 
concerning pain, weakness and 
fatigability should be portrayed in terms 
of the degree of additional range of 
motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's right knee disability upon 
his vocational pursuits.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

4.  Then readjudicate the veteran's 
entitlement to both service connection 
for a chronic left knee disorder and an 
initial evaluation in excess of 10 
percent for his post-operative right knee 
ligamentous and meniscal injury residuals 
with express consideration of the 
provisions of 38 C.F.R. § 3.310 (2007) 
and the Court's holding in Allen v. 
Brown, 7 Vet. App. 439 (1995).  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

